Citation Nr: 0410746	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-08 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shrapnel wound of the head.  

3.  Entitlement to an increased (compensable) evaluation for a 
shrapnel wound of the right shoulder.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from June 2001 and July 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


REMAND

The record shows that the veteran's substantive appeal, which was 
received in July 2002, requested a hearing before the Board in 
Washington, D.C.  However, in a letter to the RO dated in December 
2003 responding to the supplemental statement of the case 
furnished him the previous October, the veteran requested that his 
hearing be held "at the Atlanta regional office & not the 
Washington D.C. office."  This request was ignored, perhaps 
because he also requested that his appeal be forwarded to the 
Board without waiting for the 60 days provided to respond to the 
supplemental statement of the case to expire.  In February 2004, 
the Board informed the veteran that his hearing was scheduled for 
April 2004 in Washington, D.C.  In March 2004, the veteran's 
representative sent him a letter requesting that he indicate in 
writing whether he would attend the scheduled hearing.  The 
veteran indicated that he would not attend.  However, this 
response was consistent with his expressed desire to have his 
Board hearing at the RO (Travel Board hearing).  Thus, his request 
for a Travel Board has never been acknowledged or acted on, and 
the Board is reluctant to interpret what might be his 
unfamiliarity with procedures for scheduling Travel boards, which 
include retaining the claims file at the RO, as a waiver of his 
request for a Travel Board hearing.  

Accordingly, in order to accord the veteran due process of law, 
this case is REMANDED to the RO for the following action:  

The veteran should be scheduled for a hearing before a Veterans 
Law Judge at the RO.  If the requested hearing is held, the case 
should be processed in accordance with the usual procedures 
following such hearings.  

The purpose of this REMAND is to afford the veteran a hearing.  
The Board intimates no opinion as to the merits of the case.  The 
veteran need take no further action until he is notified by the RO 
regarding the hearing that he has requested.  However, he has the 
right to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  




